Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 1 of 8




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                             CASE NO.: 1:21-mc-20289-KMM/LOUIS

   In re Ex Parte Application of:

   EDUARDO MARCELO ALMEIDA
   MICHELENA; ROBER FRANK
   ALMEIDA MICHELENA; VICKY
   ROCÍO ALMEIDA MICHELENA;
   DANIELA LIZZETH ALMEIDA
   ARAUZ; AND DIANA
   RAFAELA ALMEIDA MICHELENA,

          Applicants,

   For an Order Pursuant to 28 U.S.C. §1782
   Granting Leave to Obtain Discovery from
   Akerman, LLP for Use in Foreign
   Proceedings.
                                                      /

                                              ORDER

         THIS CAUSE is before this Court on Respondent Akerman, LLP’s (“Akerman”) Motion

  to Vacate Order Granting Application for Relief under 28 U.S.C. § 1782 and to Quash Subpoena

  (ECF No. 16). This Motion was referred to the undersigned United States Magistrate Judge,

  pursuant to 28 U.S.C. § 636 and the Magistrate Judge Rules of the Local Rules of the Southern

  District of Florida, by the Honorable K. Michael Moore, Chief United States District Judge for the

  Southern District of Florida (ECF No. 17). Applicants filed a Response (ECF No. 24), Akerman

  filed a Reply (ECF No. 25) and a hearing was held on the matter on June 3, 2021.




                                                  1
Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 2 of 8




        I.       BACKGROUND

              Applicants’1 filed an Application for Order Pursuant to 28 U.S.C. § 1782 (the

  “Application”), filed on January 22, 2021 (ECF No. 1). This Application sought an order

  authorizing the issuance of subpoenas to Akerman for the production of documents and a

  deposition related to Akerman’s representation of Washington Eduardo Almeida Flores (the

  “Deceased”). The subpoena seeks information about the Deceased’s assets and financial accounts,

  specifically with r e s p e c t t o investments made through Raymond James & Associates, Inc.

  (“RJFS”). The information is being sought for use in an ongoing inheritance proceeding in Ecuador

  (the “Ecuadorian Inheritance Proceeding”). I granted the ex parte Application, finding that the

  statutory requirements set forth at 28 U.S.C. § 1782(a) had been met and that the additional factors

  to be considered in determining whether to grant the request weighed in favor of granting the

  request (ECF No. 10).

              Akerman’s instant Motion contends that Order should be vacated because (1) Applicants

  failed pursue this discovery from in the Ecuadorian Inherence Proceeding; and (2) the Application

  is overly intrusive because it seeks discovery from the U.S. attorneys for the respondent to that

  proceeding, which Movant contends necessarily intrudes on matters of privilege.

        II.      ANALYSIS

               Pursuant to 28 U.S.C. § 1782, a district court is authorized to order the production of

      evidence for use in a foreign tribunal. A district court may grant an application for judicial

      assistance if the following statutory requirements are met:

              (1) the request must be made “by a foreign or international tribunal,” or by “any
              interested person”; (2) the request must seek evidence, whether it be the “testimony
              or statement” of a person or the production of “a document or other thing”; (3) the

  1
   Except as otherwise indicated, as used herein, “Applicants” refers to all of the following individuals:
  Eduardo Marcelo Almeida Michelena; Rober Frank Almeida Michelena; Vicky Rocío Almeida Michelena;
  Daniela Lizzeth Almeida Arauz; and Diana Rafaela Almeida Michelena.


                                                       2
Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 3 of 8




         evidence must be “for use in a proceeding in a foreign or international tribunal”;
         and (4) the person from whom discovery is sought must reside or be found in the
         district of the district court ruling on the application for assistance.

   In re Clerici, 481 F.3d 1324, 1331-32 (11th Cir. 2007) (quoting 28 U.S.C. § 1782(a)).

          Even when the statutory requirements of § 1782 have been satisfied, however, the Court

   is not required to grant the discovery application. The Court may exercise its discretion after

   considering the following factors:

         (1) whether “the person from whom discovery is sought is a participant in the
         foreign proceeding,” because “the need for § 1782(a) aid generally is not as
         apparent as it ordinarily is when evidence is sought from a nonparticipant”; (2) “the
         nature of the foreign tribunal, the character of the proceedings underway abroad,
         and the receptivity of the foreign government or the court or agency abroad to U.S.
         federal-court judicial assistance”; (3) “whether the § 1782(a) request conceals an
         attempt to circumvent foreign proof-gathering restrictions or other policies of a
         foreign country or the United States”; and (4) whether the request is otherwise
         “unduly intrusive or burdensome.”

   In re Clerici, 481 F.3d at 1334 (quoting Intel Corp. v. Advanced Micro Devices, Inc., 542 U.S.

   241, 264-65 (2004)).

         Akerman does not challenge the Court’s finding that all statutory requirements under

  Section 1782 were met. Rather, Akerman’s Motion to Vacate only contests the Intel factors as

  grounds for vacating the Order. The Court will address each factor in turn.

         A. Whether the person from whom discovery is sought is a participant in the foreign
            proceeding.

         The first Intel factor addresses whether “the person from whom discovery is sought is a

  participant in the foreign proceeding,” because “the need for § 1782(a) aid generally is not as

  apparent as it ordinarily is when evidence is sought from a nonparticipant[.]” Intel Corp., 542 U.S.

  at 264. Here, the Application seeks discovery from Akerman, which is not a participant in the

  foreign proceeding. However, Akerman avers that the same discovery will be sought from Ms.

  Martha Rodriguez, the Deceased’s widow, who is a participant in the Ecuadorian Inheritance



                                                   3
Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 4 of 8




  Proceeding. Counsel for Akerman relies on a statement in the Ecuadoran pleadings that places at

  issue the RFJS account that is the subject of the discovery directed at Akerman. Thus, Akerman

  avers, the Applicants are really seeking discovery from its client, Ms. Rodriguez.

         This argument is not supported by the evidence of record. First, the statement on which

  Akerman relies does not, as the Motion represents, “explicitly state that discovery from Ms.

  Rodriguez would be requested,” (ECF No. 16 at 1), in the Ecuadorian proceeding and Akerman’s

  reliance on the translated pleading is misplaced. Moreover, the Application and supporting

  affidavit represent that Akerman also represented the Deceased, and it is information about his

  assets in Akerman’s possession Applicants seek by way of this proceeding. The subpoena seeks

  documents that are specific to Akerman and its representation of the Deceased, including requests

  for a copy of the file for an arbitration in which Akerman was counsel and the Deceased a party;

  documents relating to the mental state of the Deceased prior to his death; and documents Akerman

  exchanged with or received from the Deceased (ECF No. 1-4).

         Akerman relies on In re Rendon, No. 1:20-MC-21152-KMM, 2021 WL 422508, at *6 (S.D.

  Fla. Feb. 8, 2021), for the proposition that applicants must demonstrate that the discovery sought

  cannot be obtained from a party in the proceeding. Notably, the decision to deny the application

  in In re Rendon turned first and foremost on the finding that the ICC arbitration was not a

  proceeding in a foreign tribunal and the application failed to meet the statutory requirements under

  28 U.S.C. § 1782(a). 2021 WL 422508, at *4. In re Rendon is inapplicable here even further, as

  noted above, on the finding that Applicants have demonstrated their application is directed to an

  entity other than a participant in the foreign proceeding.

         As such, this factor supports the granting of the Application.




                                                    4
Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 5 of 8




         B. The receptivity of the foreign government or the court or agency abroad to U.S.
            federal-court judicial assistance.

         Under the second Intel factor, courts consider “the nature of the foreign tribunal, the

  character of the proceedings underway abroad, and the receptivity of the foreign government or

  the court or agency abroad to U.S. federal-court judicial assistance.” Intel Corp., 542 U.S. at 264.

  In considering the receptivity of a foreign government, courts “look to both sides to offer support

  regarding their respective positions on the receptivity issue.” Dep’t of Caldas v. Diageo PLC, 925

  F.3d 1218, 1223 (11th Cir. 2019) (citation omitted).

         Akerman avers that “the record is devoid of any indication that the court presiding over the

  Ecuadorian Inheritance Proceeding would be receptive to the requested discovery” (ECF No. 16

  at 2) but does not proffer any basis for this Court to find that the Ecuadorian court would not be

  receptive. Akerman does not advance any explanation, or cite to any policies or law, that would

  allow the Court to find that the Ecuadorian court would not be receptive to such discovery. In

  contrast, Applicants filed a declaration from an Ecuadorian lawyer, which disposes of this notion,

  confirming that the there is no probation under Ecuadorian law in obtaining the information

  solicited by way of the Application, and the information requested therein is relevant to the

  Ecuadorian Inheritance Proceeding (ECF No. 24-1). Applicants similarly supported their

  Application with an affidavit advancing this proposition (ECF No. 1-2).

         The Court finds this factor weighs in favor of granting the Application.

         C. Whether the § 1782(a) request conceals an attempt to circumvent foreign proof-
            gathering restrictions or other policies of a foreign country or the United States.

         Under the third Intel factor, the Court considers “whether the § 1782(a) request conceals

  an attempt to circumvent foreign proof-gathering restrictions or other policies of a foreign country

  or the United States.” Intel Corp., 542 U.S. at 265. Akerman asserts that Applicant’s failure to




                                                   5
Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 6 of 8




  pursue discovery from Ms. Rodriguez, and instead seek discovery form Akerman, “appears to be

  an effort to preemptively circumvent proof-gathering limits or other policies of Ecuador” (ECF

  No. 16 at 3) (emphasis added). This appears to be mere conjecture, as Akerman identifies no such

  policies of Ecuador limiting discovery Applicants are purportedly avoiding by seeking discovery

  herein.

            Nor is Applicants’ failure to exhaust all options for obtaining the sought-after discovery

  before filing its Application ground for denial. “[E]ven if the discovery is available” to Applicants

  in Ecuador, “this does not mean that [Applicants are] not entitled to seek discovery using the

  procedures set forth in Section 1782.” Gyptec, S.A. v. Hakim-Daccach, No. 16-20810-CIV, 2017

  WL 6557425, at *7 (S.D. Fla. Sept. 27, 2017), aff’d sub nom. In re Gyptec S.A. for an Ord. to Take

  Discovery Under 28 U.S.C. § 1782, No. 16-CV-20810, 2017 WL 6559792 (S.D. Fla. Oct. 19,

  2017). “The decision of how to seek discovery lies with the party seeking the discovery,” and

  requiring Applicants to seek the discovery in Ecuador “would result in including an exhaustion

  requirement in [S]ection 1782 that is not present.” Id. (rejecting the argument that the motion

  granting the application should be vacated because plaintiff could seek discovery in Colombia,

  and denying the motion to vacate); see also In re Inmobiliaria Tova, S.A., No. 20-24981-MC, 2021

  WL 925517, at *10 (S.D. Fla. Mar. 10, 2021) (finding the third Intel factor to be neutral where

  applicants failed to take discovery in the foreign proceeding before filing their Section 1782

  application because “applicants are not required to exhaust discovery in the foreign tribunal before

  seeking Section 1782 assistance”).

            This factor weighs in favor of granting the Application.

            D. Whether the request is otherwise unduly intrusive or burdensome.

            Lastly, the Court must consider the fourth Intel factor – whether the request is “unduly




                                                     6
Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 7 of 8




  intrusive or burdensome.” Intel Corp., 542 U.S. at 265. Akerman argues that the Application seeks

  discovery from the U.S. attorneys for Applicants’ opponent in the Ecuador Inheritance Proceeding,

  “which by definition is highly intrusive” (ECF No. 16 at 3).

         Akerman claims that Section 1782 is not designed to interfere with the attorney-client

  relationship of a foreign litigant and their U.S. counsel, and the Application does just that. In

  support, Akerman relies on Kiobel by Samkalden v. Cravath, Swaine & Moore LLP, 895 F.3d 238,

  241 (2d Cir. 2018), which found “an order compelling American counsel to deliver documents

  that would not be discoverable abroad” to be an abuse of discretion. Id. (emphasis added). There,

  the documents sought under Section 1782 were privileged and subject to a confidentiality order.

  Id. at 243. No such claim of confidentiality is made here. To the contrary, Applicants assert that

  they are entitled to the information being sought as heirs to the Deceased (ECF No. 24 at ¶ 6)–an

  assertion that Akerman fails to dispute in its Reply. In the Application, it is further explained that

  a majority the documents and information being sought “relates to RJFS account statements and

  other financial records that do not constitute attorney-client communications” (ECF No. 1 at 6).

  Akerman likewise fails to address or dispute this proffer.

         To the extent Akerman intended here to assert privilege as a basis to resist compliance with

  the subpoena, its generalized and unsubstantiated claim of privilege has not carried its burden. See

  Campero USA Corp. v. ADS Foodservice, LLC, 916 F. Supp. 2d 1284, 1287 (S.D. Fla. 2012)

  (“[T]he party seeking the privilege has the burden of establishing all of its essential elements,” a

  burden which is not “discharged by mere conclusory or ipse dixit assertions . . . .” Rather, “[t]he

  party claiming the privilege must provide the court with underlying facts demonstrating the

  existence of the privilege.”). Furthermore, as noted by Applicants in their Response, Akerman has

  neither claimed that the subpoena is burdensome, nor objected to any specific line item of the




                                                    7
Case 1:21-mc-20289-KMM Document 28 Entered on FLSD Docket 06/14/2021 Page 8 of 8




  subpoena (ECF No. 24 at ¶¶ 13-14). As such, the Court finds this factor to weigh in favor of

  granting the Application.

         Having considered the Intel factors and finding that they weigh in favor of granting the

  Application, Akerman’s Motion to Vacate Order Granting Application for Relief under 28 U.S.C.

  § 1782 and to Quash Subpoena (ECF No. 16) is DENIED.

         DONE and ORDERED in Chambers in Miami, Florida, this 14th day of June, 2021.




                                                     HON. LAUREN LOUIS
                                                     UNITED STATES MAGISTRATE JUDGE




                                                8
